CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION OF PROTECTIVE PRODUCTS OF AMERICA, INC. Pursuant to Section 242 of the Delaware General Corporation Law, Protective Products of America, Inc., a Delaware corporation (the “Corporation”) hereby files this Certificate of Amendment to its Certificate of Incorporation. 1.Article I of the Certificate of Incorporation of the Corporation, filed with the Secretary of State of Delaware on July 31, 2008, is amended to read as follows: “The name of the Corporation is PPOA Holding, Inc, a Delaware corporation.” 2.The above amendment was duly adopted as of March 5, 2010 in accordance with the provisions of Section 242 of the Delaware General Corporation Law, upon resolution of the Board of Directors of the Corporation declaring its advisability, and such amendment was approved by the U.S. Bankruptcy Court for the Southern District of Florida in the Chapter 11 proceeding of the Corporation (In re Protective Products of America, Inc., et al., Case No. 10-10711-JKO) pursuant to an Order (i) Authorizing the Sale of Substantially all of the Debtor’s Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (ii) Authorizing and Approving the Asset Purchase Agreement; (iii) Approving Procedures and Rights Related to Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and (iv) Granting Related Relief entered by such Bankruptcy Court on February 22, 2010, a certified copy of which Order is attached to this Certificate. [SIGNATURE ON FOLLOWING PAGE] 1 IN WITNESS WHEREOF, the undersigned duly authorized officer of the Corporation has executed this Certificate of Amendment the day of March, 2010. /s/ Neil E. Schwartzman Neil E. Schwartzman Acting Chief Executive Officer 2 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA FORT LAUDERDALE DIVISION www.flsb.uscourts.gov In re: Case No. 10-10711-JKO PROTECTIVE PRODUCTS OF AMERICA, INC. et al., Chapter 11 Debtors. Jointly Administered / ORDER (I) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; (II) AUTHORIZING AND APPROVING THE ASSET PURCHASE AGREEMENT; (III) APPROVING PROCEDURES AND RIGHTS RELATED TO ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES; AND (IV) GRANTING RELATED RELIEF 1 The Debtors in these jointly-administered chapter 11 cases are:Protective Products of America, Inc., CPC Holding Corporation of America, Ceramic Protection Corporation of America, Protective Products International Corp., and Protective Products of North Carolina LLC. 1 Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession (collectively, the “Debtors”)pursuant to sections 105(a), 363 and 365 of the Bankruptcy Code, 11U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 6004-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of Florida (the “LocalRules”),for entry of an order (the “Order”) (a) approving the sale of substantially all of the Debtors’ assets free and clear of liens, claims, encumbrances and other interests, with such sale to be consummated in accordance with the terms and conditions of the Asset Purchase Agreement (as defined below), (b) authorizing and approving the execution and delivery of the Asset Purchase Agreement (as defined below); (c) approving procedures and rights related to the assumption and assignment of certain executory contracts and unexpired leases; and (d)granting related relief, all as more fully described in the Motion; and the Debtors having determined that the highest and otherwise best offer for Acquired Assets was made by Protective Products Enterprises, Inc. (the “Purchaser”) in the form of the Amended and Restated Asset Purchase Agreement among Protective Products Enterprises, Inc., one the one hand, and Protective Products of America, Inc. and the other sellers named therein, on the other hand, dated as of February 4, 2010 (and as amended through the date of the Auction), together with the exhibits and schedules thereto, each as may be amended or supplemented from time to time, (collectively, the “Asset Purchase Agreement”), a copy of which was filed by the Debtors under a Notice of Filing dated February 22, 2010 [D.E. 132]; and the Auction having been held on February 18, 2010 pursuant to which the Purchaser was selected as the winning bidder, and Protective Products Global, Inc. was selected as the Potential
